J-S04008-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN LEWIS BELLOWS                         :
                                               :
                       Appellant               :   No. 722 MDA 2020

         Appeal from the Judgment of Sentence Entered March 5, 2020
     In the Court of Common Pleas of Bradford County Criminal Division at
                       No(s): CP-08-CR-0000035-2019


BEFORE: OLSON, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                                  FILED MAY 04, 2021

        Appellant, John Lewis Bellows, appeals from the March 5, 2020

judgment of sentence imposing 76 days to 23 months and 29 days’

incarceration after a jury convicted Appellant of resisting arrest or other law

enforcement.1 We affirm.

        The trial court summarized the factual history as follows:

        On November [7, 2018,] Pennsylvania State Constable Thomas
        DeLange [(“Constable DeLange”)] arrived at [Appellant’s
        residence in] Canton, [Pennsylvania,] with the intention of
        executing a warrant. The warrant was an arrest warrant for
        [Appellant issued as a result of his] failure to pay [as agreed in a
        traffic citation matter].       Constable DeLange approached
        Appellant's residence but received no answer when he knocked on
        the door. Constable DeLange then drove to the residence of []
        Appellant's mother. Constable DeLange then drove himself and
        [Appellant’s mother] back to Appellant's residence, but neither
        [Constable DeLange nor Appellant’s mother were] able to get
____________________________________________


1   18 Pa.C.S.A. § 5104.
J-S04008-21


     inside Appellant's [residence]. Constable DeLange then drove
     himself and [Appellant’s mother] back to her residence. At that
     time, Appellant arrived at [his mother’s] residence.

     Constable DeLange informed Appellant that he had a warrant for
     Appellant's arrest for failure to pay. Appellant offered to write a
     check and stated[,] "I ain't (sic) going anywhere." Constable
     DeLange offered to drive Appellant to an [automated teller
     machine] in order to [allow Appellant to] make a cash [withdrawal
     and] payment, but Appellant declined that offer. Constable
     DeLange called Magisterial District Judge Jonathan Wilcox, who
     said that [the magisterial district court] would not accept a check
     as payment.      At that time, Constable DeLange called the
     Pennsylvania State Police for [assistance in arresting Appellant].

     Trooper Millard, Trooper Borkowski, and Trooper Geiger, all
     employed by the Pennsylvania State Police, arrived at [Appellant’s
     mother’s] residence. The troopers informed Appellant that he
     needed to pay the fine or [] he would have to "come with them."
     Appellant began walking toward [his mother’s residence]. The
     troopers gave Appellant several verbal commands, instructing him
     not to move away. Trooper Borkowski then reached out to grab
     Appellant by the arm, but Appellant pulled his arm away. At that
     time, Trooper Millard took hold of Appellant's right arm, Trooper
     Borkowski took hold of Appellant's left arm, and Trooper Geiger
     took hold of one of Appellant's legs. Together, the troopers [were
     able to subdue] Appellant to the ground.

     While on the ground, the troopers attempted to put Appellant's
     arms behind his back in order to handcuff him, but Appellant was
     holding his arms underneath his chest. Appellant repeatedly told
     the troopers[,] "Get off me." The troopers gave repeated verbal
     commands to Appellant to stop resisting. While the troopers were
     attempting to put Appellant's arms behind his back, Constable
     DeLange used a taser on Appellant's right calf.           Constable
     DeLange removed the taser when he saw Appellant's right arm
     move behind his back.           When this happened, Appellant
     complained of pain in his shoulder. Trooper Millard, who was
     holding Appellant's right arm, said to him[,] "Well, stop resisting.
     I don't, we don't want to hurt you." Due to Appellant's size[, which
     was six foot, four inches tall and 340 pounds,] the troopers were
     not able to use regular handcuffs. The troopers made a "chain"
     out of ankle cuffs, which are larger than handcuffs, and a pair of
     handcuffs from Constable DeLange. Appellant was then placed in
     Constable DeLange's car. From the time the troopers had contact

                                    -2-
J-S04008-21


        with Appellant until the time they had him in custody, about five
        minutes had passed.

Trial Court Opinion, 7/14/20, at 1-3 (extraneous capitalization and original

brackets omitted).

        Appellant was charged with resisting arrest or law enforcement as a

result of his interaction with the troopers and Constable DeLange. On January

21, 2020, a jury convicted Appellant of the aforementioned crime. On March

5, 2020, the trial court sentenced Appellant to 76 days to 23 months and 29

days’ incarceration and ordered Appellant to pay a fine in the amount of

$1,000 and the costs of prosecution. Trial Court Order, 5/12/20. Appellant

filed a post-sentence motion, which the trial court subsequently denied. This

appeal followed.2

        Appellant raises the following issue for our review:

        Was the evidence adduced at trial sufficient to establish guilt
        beyond a reasonable doubt with regard to the charge of resisting
        arrest?

Appellant’s Brief at 9.3

        Our standard and scope of review of a challenge to the sufficiency of the

evidence is well-settled.



____________________________________________


2   Both Appellant and the trial court complied with Pa.R.A.P. 1925.

3 For ease of disposition, we have assigned page numbers to Appellant’s
unpaginated brief. The Commonwealth did not file a brief in response to
Appellant’s appeal.


                                           -3-
J-S04008-21


      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proof or proving every element of the
      crime beyond a reasonable doubt by means of wholly
      circumstantial evidence. Moreover, in applying the above test,
      the entire record must be evaluated and all the evidence actually
      received must be considered. Finally, the trier[-]of[-]fact while
      passing upon the credibility of witnesses and the weight of the
      evidence produced, is free to believe all, part[,] or none of the
      evidence.

Commonwealth v. Pappas, 845 A.2d 829, 835-836 (Pa. Super. 2004)

(citation omitted), appeal denied, 862 A.2d 1254 (Pa. 2004); see also

Commonwealth v. Brown, 52 A.3d 1139, 1163 (Pa. 2012) (stating that, in

reviewing a claim of insufficient evidence, “the relevant question is whether,

after viewing the evidence in the light most favorable to the prosecution, any

rational trier[-]of[-]fact could have found the essential elements of the crime

beyond a reasonable doubt” (emphasis in original)).

      [T]he [trier-of-fact's] individualized assessment of the credibility
      of the trial evidence is, as a general principle, not to be questioned
      by an appellate court as part of its review, even if the evidence is
      conflicting.     [C]ourts presume the [trier-of-fact] resolved
      evidentiary disputes reasonably so long as sufficient evidence
      supports the verdict.        [M]ere inconsistency and conflicts in
      witnesses testimony, by itself, will not furnish a basis for an
      appellate court to reverse a conviction [] on the grounds of
      evidentiary insufficiency.

                                      -4-
J-S04008-21



Brown, 52 A.3d at 1165 (citations omitted).           Rather, the trier-of-fact’s

resolution will only be disturbed “in those exceptional instances [] where the

evidence is so patently unreliable that the [trier-of-fact] was forced to engage

in surmise and conjecture in arriving at a verdict based upon that evidence.”

Id., citing Commonwealth v. Karkaria, 625 A.2d 1167, 1170 (Pa. 1993).

To preserve a sufficiency claim, the appellant’s Rule 1925(b) statement must

specify the element or elements upon which the evidence was insufficient.

Commonwealth v. Williams, 959 A.2d 1252, 1257 (Pa. Super. 2008).

      Section 5104 of the Pennsylvania Crimes Code defines resisting arrest

or law enforcement as,

      A person commits a misdemeanor of the second degree if, with
      the intent of preventing a public servant from effecting a lawful
      arrest or discharging any other duty, the person creates a
      substantial risk of bodily injury to the public servant or anyone
      else, or employs means justifying or requiring substantial force to
      overcome the resistance.

18 Pa.C.S.A. § 5104.     Stated another way, “Section 5104 criminalizes two

types of conduct intended to prevent a lawful arrest: the creation of a

substantial risk of bodily injury to the officer or anyone else or means justifying

or requiring a substantial force to overcome.” Commonwealth v. Soto, 202

A.3d 80, 95 (Pa. Super. 2018) (citations omitted), appeal denied, 207 A.3d

291 (Pa. 2019). “Bodily injury” is defined as the “[i]mpairment of physical

condition or substantial pain.” 18 Pa.C.S.A. § 2301.

      Here, Appellant’s Rule 1925(b) statement stated, inter alia, that




                                       -5-
J-S04008-21


       [t]he evidence was insufficient as a matter of law to establish
       [Appellant’s] guilt beyond a reasonable doubt on the charges
       because there was insufficient evidence that [Appellant] had
       indecent conduct with the victim.

Appellant’s Rule 1925(b) Statement, 6/30/20 (emphasis added). “Indecent

conduct with the victim” is not an element pertinent to the crime of resisting

arrest or other law enforcement. See 18 Pa.C.S.A. § 5104. Appellant failed

to state in his Rule 1925(b) statement the element or elements of resisting

arrest or other law enforcement that he was challenging on the grounds of

insufficient evidence.4       Consequently, Appellant waived this issue.   See

Williams, 959 A.2d at 1257 (stating that, a sufficiency issue is waived when



____________________________________________


4 In his brief, Appellant states, “[t]here was no intent on the part of []
Appellant to create a substantial risk of bodily injury or [to employ] means
requiring [or] justifying substantial force to overcome the resistance.”
Appellant’s Brief at 18. To the extent that Appellant contends he lacked the
necessary intent to prevent the troopers from effectuating his lawful arrest,
we disagree. The record demonstrates that Appellant turned his back on the
troopers and attempted to walk towards his mother’s residence prior to the
troopers’ issuance of several verbal commands to stop. N.T., 1/21/20, at
31-32, 36. The record also establishes that Appellant, a large man, positioned
his arms beneath his chest while on the ground in order to prevent the
troopers from placing him in handcuffs and subduing him. Id. at 36-37.
These acts by Appellant - turning and walking away from the troopers, failing
to heed their commands, and positioning his arms beneath his chest to avoid
being placed in handcuffs - demonstrate an intent to prevent or avoid a lawful
arrest. Moreover, the efforts of three troopers, as well as use of a taser, were
required to subdue Appellant. The efforts by the troopers and the use of the
taser amounted to a substantial use of force that was required to overcome
Appellant’s resistance to his arrest. Viewed in the light most favorable to the
Commonwealth, as verdict winner, these facts were sufficient to permit a jury,
as trier-of-fact, to infer that Appellant intended the natural and probable
consequences of his actions.


                                           -6-
J-S04008-21



the Rule 1925(b) statement does not specify the allegedly unproven element

or elements pertinent to the crime).

     Judgment affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/04/2021




                                       -7-